 


110 HR 1128 IH: To direct the Secretary of Defense to provide medical personnel of the Department of Veterans Affairs with access to information provided in the joint patient tracking application for the treatment of individuals at medical facilities of the Department of Veterans Affairs for injuries sustained while serving in Operation Iraqi Freedom or Operation Enduring Freedom.
U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1128 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2007 
Mr. McDermott (for himself and Mr. Filner) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To direct the Secretary of Defense to provide medical personnel of the Department of Veterans Affairs with access to information provided in the joint patient tracking application for the treatment of individuals at medical facilities of the Department of Veterans Affairs for injuries sustained while serving in Operation Iraqi Freedom or Operation Enduring Freedom. 
 
 
1.Access to information in joint patient tracking application for medical personnel of the Department of Veterans AffairsThe Secretary of Defense shall provide medical personnel of the Department of Veterans Affairs with access to all information provided in the patient tracking and management tool known as the joint patient tracking application pertaining to an individual for the purpose of treating the individual at a medical facility of the Department of Veterans Affairs for injuries sustained by the individual while serving in Operation Iraqi Freedom or Operation Enduring Freedom.  
 
